DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Office decision to withdraw finality of Office Action of June 28, 2022.
Claims 1-20 are presented for further examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 12-14, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gimbel (US Pub. No. 2012/0036162 A1).
In respect to Claim 1, Gimbel teaches:
a computer implemented method comprising: identifying an invoked database query for execution on a database, the invoked database query being associated to a user; (Gimbel teaches [0009] execution of a user query.)
generating an execution plan for executing the database query on the database; (Gimbel teaches [0009] producing an execution plan for the database query.)
wherein the generating the execution plan for execution of the database query on the database includes establishing an ordering of first and second tables, the ordering of the first and second tables being in dependence on an access privilege attribute of the user in respect to the first table; (Gimbel teaches [0028] tables based on access privileges associated with a user’s permissions.)
Gimbel teaches [0028] temporary tables, wherein these tables which are created are inclusive of both a first table and a second table.  Furthermore, Gimbel teaches [0027-0028] tables are initially constructed based on access path wherein the access path is inclusive of authorization rules or access rules.  These rules are generated in an initial plan table [0027] as taught by Gimbel.  As an additional matter, Examiner would like to point out that there is no special definition or interpretation given to the claim language “establishing an ordering”.
and executing the database query according to the execution plan (Gimbel teaches [0009] executing the query based upon the execution plan.)
As per Claim 4, Gimbel teaches:
wherein the invoked database query associated to a user includes a JOIN clause, wherein the establishing an ordering of first and second tables included in the database includes establishing an ordering of the first and second tables for joining the first and second table according to the JOIN clause (Gimbel [0019])
Gimbel teaches [0019] utilization of a join clause, furthermore, Gimbel illustrates [0080] utilization of the join clause to join a first and second table.
As per Claim 6, Gimbel teaches:
wherein the first table is a row secure table (RST), wherein access privilege data of the user in respect to the table specified a number of rows of the RST which the user has access to, and wherein the method includes using the number of rows for determining the ordering of the first table and the second table (Gimbel [0027])
Gimbel teaches [0027-0028] authorization and access rules, wherein these rules effectively curates’ row secure tables.
As per Claim 12, Gimbel teaches:
wherein the database includes a host node and data nodes, the first and second tables being distributed on the data nodes (Gimbel [0002])
Gimbel teaches [0018] a computer system with a first database and a second database application, wherein these elements are indicative of a host and data nodes.  Therefore, Gimbel does in fact teach “wherein the database includes a host node and data nodes, the first and second tables being distributed (Gimbel teaches [0028] temporary tables, wherein these tables which are created are inclusive of both a first table and a second table.) on the data nodes.
As per Claim 13, Gimbel teaches:
wherein the invoked database query is a user invoked database query that has been invoked by the user (Gimbel [0007])
As per Claim 14, Gimbel teaches:
wherein the establishing the execution plan is performed in response to the identifying the invoked database query (Gimbel [0009])

Claim 19 is the program product claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim 20 is the system claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimbel in view of Brown et al. (US Pub. No. 2009/0327242 A1).
In respect to Claim 2, Gimbel does not explicitly disclose:
wherein the generating the execution plan for execution of the database query on the database is in dependence on statistics data returned from data nodes of the database to a host node in response to the host node sending statistics generation command data to the data nodes
However, Brown teaches:
wherein the generating the execution plan for execution of the database query on the database is in dependence on statistics data returned from data nodes of the database to a host node in response to the host node sending statistics generation command data to the data nodes (Brown teaches [0067, 0230] execution plans based on database statistics.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Brown into the system of Gimbel.  One of ordinary skill in the art would be motivated to provide query optimization in a controlled environment even when external impacts are present by dynamically adjusting query plans to real time system conditions and operating environment events. (Brown [0030])
In respect to Claim 5, Gimbel does not explicitly disclose:
wherein the invoked database query associated to a user includes a JOIN clause, wherein the establishing an ordering of first and second tables included in the database includes establishing an ordering of the first and second tables for joining the first and second table according to the JOIN clause, wherein the generating the execution plan for execution of the database query on the database is in dependence on statistics data returned from data nodes of the database to a host node in response to the host node sending statistics generation command data to the data nodes, and wherein the method includes determining the access privilege of the user in respect to the first table using the statistics data
However, Brown teaches:
wherein the invoked database query associated to a user includes a JOIN clause, wherein the establishing an ordering of first and second tables included in the database includes establishing an ordering of the first and second tables for joining the first and second table according to the JOIN clause, wherein the generating the execution plan for execution of the database query on the database is in dependence on statistics data returned from data nodes of the database to a host node in response to the host node sending statistics generation command data to the data nodes, and wherein the method includes determining the access privilege of the user in respect to the first table using the statistics data (Brown teaches [0067, 0230] execution plans based on database statistics.  Brown teaches [FIG. 13 utilization of join clauses alongside access privileges [0055] for generation of an execution plan.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Brown into the system of Gimbel.  One of ordinary skill in the art would be motivated to provide query optimization in a controlled environment even when external impacts are present by dynamically adjusting query plans to real time system conditions and operating environment events. (Brown [0030])
As per Claim 7, Gimbel does not explicitly disclose:
wherein the generating the execution plan for execution of the database query on the database is in dependence on statistics data returned from data nodes of the database to a host node of the database in response to the host node sending statistics generation command data to the data nodes, wherein the first table 1s a row secure table (RST), wherein access privilege data of the user in respect to the table specifies a number of rows of the RST which the user has access to, and wherein the method includes using the number of rows for determining the ordering of the first table and the second table
However, Brown teaches:
wherein the generating the execution plan for execution of the database query on the database is in dependence on statistics data returned from data nodes of the database to a host node of the database in response to the host node sending statistics generation command data to the data nodes, wherein the first table 1s a row secure table (RST), wherein access privilege data of the user in respect to the table specifies a number of rows of the RST which the user has access to, and wherein the method includes using the number of rows for determining the ordering of the first table and the second table (Brown teaches [0067, 0230] execution plans based on database statistics.  Brown teaches [FIG. 13 utilization of join clauses alongside access privileges [0055] for generation of an execution plan.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Brown into the system of Gimbel.  One of ordinary skill in the art would be motivated to provide query optimization in a controlled environment even when external impacts are present by dynamically adjusting query plans to real time system conditions and operating environment events. (Brown [0030])
As per Claim 11, Gimbel does not explicitly disclose:
wherein the database includes a host node that performs the establishing and a plurality of data nodes in communication with the host node, and wherein the first and second tables are distributed amongst storage systems of the data nodes, wherein the method includes sending, by the host node, statistics generating command data to the data nodes and the data nodes responsively sending table statistics data to the host node in response to the statistics generating command data, and wherein the establishing is in dependence on the statistics data
However, Brown teaches:
wherein the database includes a host node that performs the establishing and a plurality of data nodes in communication with the host node, and wherein the first and second tables are distributed amongst storage systems of the data nodes, wherein the method includes sending, by the host node, statistics generating command data to the data nodes and the data nodes responsively sending table statistics data to the host node in response to the statistics generating command data, and wherein the establishing is in dependence on the statistics data (Brown teaches [0067, 0230] execution plans based on database statistics.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Brown into the system of Gimbel.  One of ordinary skill in the art would be motivated to provide query optimization in a controlled environment even when external impacts are present by dynamically adjusting query plans to real time system conditions and operating environment events. (Brown [0030])

Allowable Subject Matter
Claims 3, 8-10, & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        November 29, 2022